NUMBER 13-21-00305-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                             IN RE ALEYDA TIJERINA


                       On Petition for Writ of Mandamus.


                                       ORDER

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

      Relator Aleyda Tijerina filed a petition for writ of mandamus in the above cause

through which she asserts that the trial court has abused its discretion by refusing to set

multiple motions for hearing. This Court requests that the real party in interest Jose Luis

Moreno, or any others whose interest would be directly affected by the relief sought, file
a response to the petition for writ of mandamus on or before the expiration of ten days

from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

                                                                     PER CURIAM

Delivered and filed on the
23rd day of September, 2021.




                                             2